Filed 6/30/22 P. v. Mendoza CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
           Plaintiff and Respondent,                                    A161765

 v.                                                                     (Solano County
 AMERICO PONCE MENDOZA,                                                 Super. Ct. No. FCR353733)
           Defendant and Appellant.


         With an infant in the backseat of his car, Americo Ponce Mendoza led
law enforcement officers on a 33-mile pursuit, committing numerous traffic
violations and driving at speeds of up to 109 miles per hour. At the
conclusion of a short trial conducted during the COVID-19 pandemic, a jury
convicted Mendoza of evading a peace officer in willful disregard for the
safety of persons or property (Veh. Code, § 2800.2, subd. (a)). The trial court
sentenced Mendoza to a three-year prison term. Mendoza appeals, raising
several claims of error. We affirm the conviction, vacate the sentence, and
remand for resentencing.
                                                  BACKGROUND
         In September 2020, the prosecution charged Mendoza with one count of
evading a peace officer in willful disregard for the safety of persons or
property. Mendoza’s trial began in late November. At that time, while still
in the early months of the COVID-19 pandemic, the “public health
                                                               1
emergency” had killed more than 200,000 Americans. (People v. Edwards
(2022) 76 Cal.App.5th 523, 526 (Edwards); Hernandez-Valenzuela v. Superior
Court (2022) 75 Cal.App.5th 1108, 1114–1116.) No vaccine was widely
available “to protect against the spread of COVID-19 and the best scientific
evidence demonstrated the wearing of face masks was effective at reducing
the spread of the virus and the risk of infection in indoor settings.” (People v.
Lopez (2022) 75 Cal.App.5th 227, 233 (Lopez).)
      A mask order was in effect during Mendoza’s trial. The order required
each person — including jurors and witnesses — to wear a mask covering
“both the mouth and nose . . . at all times when in an enclosed space in any of
the . . . Solano County courthouses open to members of the public.” (Super.
Ct. Solano County, Misc. Order No. M-15-2020 (June 18, 2020).) The order
described the public health emergency, highlighted the “important
governmental interest in protecting the health and welfare of all who enter”
county courthouses, and posited that requiring “the wearing of face masks in
enclosed public spaces” would protect the public from COVID-19. The trial
court also imposed social distancing measures that, as relevant here, limited
the amount of seating in the jury box and in the gallery. (See Hernandez-
Valenzuela v. Superior Court, supra, 75 Cal.App.5th at pp. 1117–1118.)
Throughout Mendoza’s five-day trial, Solano County was in the “purple” tier,
which represented the highest risk for COVID-19 transmission. (See Midway
Venture LLC v. County of San Diego (2021) 60 Cal.App.5th 58, 68.)
      At trial, the prosecution established Mendoza failed to yield when law
enforcement officers attempted to conduct a traffic stop. Mendoza led
numerous officers on a 33-mile pursuit through several cities, including
Vacaville, American Canyon, and Napa, during which he drove up to 109
miles per hour, ran three red lights, made an illegal U-turn, and changed


                                        2
lanes without signaling. The pursuit ended only after Mendoza drove his
vehicle over a spike strip placed on the roadway by the Napa Police
Department. In the back seat of Mendoza’s car was an infant in
a car seat.
      The jury convicted Mendoza of the charge. In January 2021, the trial
court sentenced Mendoza to the upper term of three years in prison.
                                DISCUSSION
      Mendoza raises several arguments, which we address below.
                                       I.
      At the outset, Mendoza challenges the trial court’s denial of his request
to appoint a second attorney to assist with jury selection.
      Shortly before trial, Mendoza’s counsel indicated the public defender’s
office had assigned a second attorney to assist at trial. The trial court
expressed concern that adding an additional attorney to the courtroom would
interfere with social distancing requirements, thereby increasing the jurors’
risk of contracting COVID-19; the court also questioned the need to appoint
a second attorney given the uncomplicated nature of the case. Thereafter,
counsel for Mendoza filed a motion for appointment of a second attorney
pursuant to Keenan v. Superior Court (1982) 31 Cal.3d 424 (Keenan), where
our high court held a trial court has discretion to appoint a second attorney to
assist in the defense of a capital case. Mendoza’s counsel asserted the social
distancing measures imposed by the trial court — seating masked jurors
throughout the courtroom, rather than exclusively in the jury box — would
hinder counsel’s ability to select a jury. A second attorney would help ensure
jurors were “paying attention” and hearing “what [was] being said.”
Appointing a second attorney was, according to counsel for Mendoza,
“necessary” to uphold Mendoza’s constitutional rights.


                                        3
      The trial court denied the motion for appointment of a second attorney.
It acknowledged that under Keenan, the failure to appoint a second attorney
in a capital prosecution may constitute an abuse of discretion but noted
“[t]his case is not a capital case,” nor “particularly factually or legally
complex.” Defense counsel’s argument, the court observed, was directed more
“towards logistics of the trial being conducted during the pandemic
than . . . the legal hurdles that might be faced . . . based on the nature of the
case factually and legally.” The court reminded Mendoza’s counsel of its
inherent authority to control the proceedings, and its obligation to protect the
health and safety of everyone in the courtroom during the “very peak of the
pandemic.” It offered to give counsel additional time during jury selection, or
to continue the trial if counsel for Mendoza could not “effectively perform
[his] duties” in light of the pandemic-related restrictions. The court stated
a second defense attorney could watch jury selection from the courtroom
gallery. It explained, “because this is a public courtroom, in order to still
allow the public to enter, one seat will be open,” but “as jurors are excused,
those seats will increase. When the trial begins, there will be more seats
available.” Finally, the court noted its ruling did not preclude co-counsel —
or “any member of the public” — from observing trial. Counsel for Mendoza
did not request a continuance.
      As stated above, a trial court has discretion, in a capital case, to
appoint a second defense attorney at public expense where necessary to
provide the defendant with effective representation. (People v. Woodruff
(2018) 5 Cal.5th 697, 734.) The “factual and legal complexity” of capital
cases, the “substantial burden” associated with preparing such cases for trial,
and the “severity and finality” of the potential penalty may militate in favor
of appointing a second attorney. (Keenan, supra, 31 Cal.3d at pp. 430–432,


                                         4
434.) In a capital case, the trial court “must be particularly sensitive to
insure that every safeguard designed to guarantee defendant a full defense
be observed.” (Id. at p. 430.) Thus, a defendant charged with a capital crime
“may need certain protections not granted to one charged with an offense
carrying a lesser penalty.” (Id. at pp. 430–431; Pen. Code, § 987, subd. (d)
[authorizing appointment of a second attorney in a capital case “upon
a written request of the first attorney appointed”], undesignated statutory
references are to this code.)
      A capital defendant has the burden to make “ ‘a specific factual
showing of “genuine need” for the appointment of second counsel.’ ” (People v.
Hajek and Vo (2014) 58 Cal.4th 1144, 1180, abrogated on another point as
stated in People v. Rangel (2016) 62 Cal.4th 1192.) “ ‘An “abstract assertion”
regarding the burden on defense counsel “cannot be used as a substitute for
a showing of genuine need.” ’ ” (People v. Woodruff, supra, 5 Cal.5th at
p. 737.) In assessing need, the trial “court must focus on the complexity of
the issues involved, keeping in mind the critical role that pretrial preparation
may play in the eventual outcome of the prosecution.” (Keenan, supra,
31 Cal.3d at p. 432.) A criminal defendant’s right to a second attorney in
a capital case is statutory — not constitutional — and the trial court’s ruling
on whether to appoint second counsel is reviewed for abuse of discretion.
Under this deferential standard, reversal is appropriate only when the court
has “ ‘ “exercised its discretion in an arbitrary, capricious, or patently absurd
manner that results in a manifest miscarriage of justice.” ’ ” (People v. Hajek
and Vo, at p. 1180.)
      Mendoza acknowledges this is not a capital case, but he insists Keenan
compelled the trial court to appoint a second attorney. We are not persuaded.
In Keenan, counsel for a capital defendant sought appointment of a second


                                        5
attorney. Counsel averred a second attorney was necessary to conduct more
than 100 witness interviews, to evaluate complicated scientific and
psychiatric testimony, and to prepare for guilt and penalty phases of trial.
Our high court held these reasons justified appointment of a second attorney.
(Keenan, supra, 31 Cal.3d at p. 432.)
      Here, by contrast, Mendoza was charged with a single felony offense
carrying a maximum sentence of three years in prison; the jury was
empaneled in approximately one full court day; and only four witnesses
testified at the five-day trial. In closing argument, counsel for Mendoza
acknowledged the case was “simple.” Indeed, the only disputed issues —
neither of which was complex — were whether Mendoza drove with the
requisite intent and whether he committed three or more traffic violations.
(People v. Carrasco (2014) 59 Cal.4th 924, 955–956 [no abuse of discretion in
denying request for Keenan counsel where factual circumstances and legal
issues “were not complex”].) And unlike Keenan, Mendoza’s counsel did not
seek appointment of a second attorney for “simultaneous preparation” of guilt
and penalty phases of trial, but rather for the limited task of observing jurors
during jury selection. (Keenan, supra, 31 Cal.3d at p. 432.) As this case
bears no resemblance to Keenan, we decline Mendoza’s invitation to apply it
here. (See People v. Garcia (2000) 78 Cal.App.4th 1422, 1429.)
      In sum, we conclude the trial court’s determination that Mendoza failed
to justify the appointment of a second attorney to assist with jury selection
was not an abuse of discretion, particularly in light of the countervailing
public health concerns presented by the pandemic. (People v. Carrasco,
supra, 59 Cal.4th at p. 956; Edwards, supra, 76 Cal.App.5th at p. 527.) But
even if we assume for the sake of argument the denial of Mendoza’s request
for a second attorney was an abuse of discretion, “any error was harmless.”


                                        6
(People v. Doolin (2009) 45 Cal.4th 390, 432.) Mendoza does not persuasively
argue jury selection might have differed with the assistance of a second
attorney and he does not challenge the overwhelming evidence of guilt. On
this record, “there is no reasonable probability of a more favorable outcome
had Keenan counsel been appointed.” (Ibid., fn. omitted [denial of Keenan
counsel harmless under People v. Watson (1956) 46 Cal.2d 818]; People v.
Williams (2006) 40 Cal.4th 287, 302 [“even if denial of Keenan counsel was
error, it was not prejudicial”].)
      Mendoza also argues the denial of his request for a second attorney
violated his federal constitutional right “to a public trial by functionally
closing the courtroom to the public” during jury selection. Mendoza insists he
was denied a public trial because his co-counsel was not permitted to sit at
counsel table and instead was forced “to take up the only publicly-available
seat” in the gallery during voir dire. A “criminal defendant’s Sixth
Amendment right to a public trial extends to jury selection.” (People v. Virgil
(2011) 51 Cal.4th 1210, 1237.) But Mendoza “did not assert his right to
a public trial” in the lower court, despite having ample opportunity to do so.
(People v. Gonzales (2012) 54 Cal.4th 1234, 1292, fn. 27.) Thus, the claim is
forfeited. (Ibid.; Virgil, at p. 1237.)
      The claim also fails on the merits as the “courtroom was not closed.”
(People v. Virgil, supra, 51 Cal.4th at pp. 1237–1238.) Jury selection “was
held in open court” and there is no indication the public was excluded from
the courtroom. (See People v. England (2000) 83 Cal.App.4th 772, 778–779
[security measures making it more difficult for the public to attend trial did
not violate the defendant’s public trial right]; cf. United States v. Allen (9th
Cir. 2022) 34 F.4th 789, 796–800 [district court order prohibiting public from




                                          7
entering the courtroom and denying the defendant’s request to video-stream
the proceedings violated the defendant’s right to a public trial].)
      Even if we credit Mendoza’s assertion that the public was temporarily
excluded for a portion of jury selection, we would conclude any de minimus
exclusion was justified by the public health emergency, and animated by
a desire to protect the parties, court personnel, and the jury from COVID-19.
(People v. Woodward (1992) 4 Cal.4th 376, 383–386 [public trial guarantee
may be rebutted by a showing that excluding the public is necessary to
protect a “ ‘higher value’ ” such as maintaining security]; People v. Bui (2010)
183 Cal.App.4th 675, 686–689 [temporary exclusion of the defendant’s family
members from courtroom during jury selection did not require reversal].)
Thus, any brief exclusion of the public from a portion of jury selection did not
deprive Mendoza of his right to a public trial. (People v. Virgil, supra,
51 Cal.4th at pp. 1237–1238.)
                                       II.
      Mendoza next argues the trial court violated his federal constitutional
right of confrontation by requiring witnesses to wear masks while testifying.
A criminal defendant’s Sixth Amendment confrontation right includes the
right “ ‘ “to face those who testify against him, and the right to conduct cross-
examination.” ’ ” (People v. Alvarez (2022) 75 Cal.App.5th 28, 35 (Alvarez).)
“The central concern of the confrontation clause ‘is to ensure the reliability of
the evidence against a criminal defendant by subjecting it to rigorous testing
in the context of an adversary proceeding before the trier of fact.’ [Citation.]
This concern is satisfied when the witness: (1) is physically present for his or
her testimony; (2) testifies under oath; (3) is subject to cross-examination;
and (4) may have his or her demeanor observed by the trier of fact.” (People
v. Bharth (2021) 68 Cal.App.5th 801, 814.)


                                        8
      A defendant’s failure to object to an alleged confrontation clause
violation forfeits the claim on appeal. (People v. Arredondo (2019) 8 Cal.5th
694, 710.) The purpose of the forfeiture rule is to allow the trial court to
justify its ruling and, if applicable, to correct the error. (Ibid.; In re Sheena K.
(2007) 40 Cal.4th 875, 881.) In the trial court, Mendoza raised no objection to
the mask order. His failure to do so deprived the court of an opportunity to
make “ ‘findings on the record regarding the necessity’ ” of the order or to
correct any alleged error. Accordingly, Mendoza’s confrontation clause claim
is forfeited. (Arredondo, at p. 710; People v. Gonzales, supra, 54 Cal.4th at
p. 1292, fn. 27.) On appeal, Mendoza offers no persuasive justification to
deviate from the forfeiture rule. (In re S.B. (2004) 32 Cal.4th 1287, 1293
[“appellate court’s discretion to excuse forfeiture should be exercised rarely
and only in cases presenting an important legal issue”].)
      We also reject the claim on the merits, following a trio of cases
concluding that trial court orders requiring witnesses to wear face coverings
during the early months of the pandemic did not violate the confrontation
clause. (Edwards, supra, 76 Cal.App.5th at pp. 525–527; Lopez, supra,
75 Cal.App.5th at pp. 232–236; Alvarez, supra, 75 Cal.App.5th at pp. 34–39.)
Alvarez is particularly instructive. In that case, witnesses testified while
wearing masks covering the tip of their “nose and mouth,” but jurors could
“see each witness’s eyes and face from the tip of the nose to the top of the
head.” (Id. at p. 35.) On appeal, the defendant argued the mask order
“interfered with the jury’s ability to assess witness demeanor and thus
violated his Sixth Amendment right to confrontation.” (Id. at pp. 30–31.)
      The Second District Court of Appeal rejected that argument. (Alvarez,
supra, 75 Cal.App.5th at p. 34.) It began by explaining “ ‘ “the Confrontation
Clause reflects a preference for face-to-face confrontation at trial,” . . . a


                                          9
preference that “must occasionally give way to considerations of public policy
and the necessities of a case.” ’ [Citations.] The face-to-face requirement can
be dispensed with, but ‘only where denial of such confrontation is necessary
to further an important public policy and only where the reliability of the
testimony is otherwise assured.’ [Citations.] This public policy exception is
not a general one; it must be applied on a case-by-case basis.” (Alvarez, at
pp. 35–36, quoting Maryland v. Craig (1990) 497 U.S. 836, 845–849.) Next,
Alvarez held the masking order furthered an important public policy —
protecting the public from a lethal and contagious disease — while retaining
essential safeguards of reliability — witnesses testified in the courtroom, in
the presence of the defendant, under oath, and subject to rigorous cross-
examination. (Alvarez, at pp. 36–38.)
      The Alvarez court acknowledged the witnesses’ masks partially covered
their faces, but held jurors were nevertheless able to observe significant
aspects of the witnesses’ appearance, including their “eyes, tops of the cheeks,
and the body,” as well as their “posture, tone of voice, cadence and numerous
other aspects of demeanor.” (Alvarez, supra, 75 Cal.App.5th at p. 38.)
Alvarez explained the jurors could “ ‘observe the witnesses from head to
toe. They will be able to see how the witnesses move when they answer
a question; how the witnesses hesitate; how fast the witnesses speak. They
will be able to see the witnesses blink or roll their eyes, make furtive glances,
and tilt their heads. The Confrontation Clause does not guarantee the right
to see the witness’s lips move or nose sniff, any more than it requires the
jurors to subject the back of a witness’s neck to a magnifying glass to see if
the hair raised during particularly probative questioning.’ ” (Ibid.,
fn. omitted.) Finally, Alvarez observed that “nearly every state and federal
court to consider the issue during [the] COVID-19 pandemic has found no


                                        10
confrontation violation because a witness was wearing a mask.” (Id. at p. 38
& fn. 7.)
      Lopez, supra, 75 Cal.App.5th 227, reached the same conclusion, holding
the “mask requirement did not meaningfully diminish the face-to-face nature
of the witness testimony. The witnesses testified in court, under oath and
were subject to unfettered cross-examination by counsel. The mask
requirement did not significantly obstruct the jury’s ability to assess witness
demeanor. The jurors could see the witnesses’ eyes, hear the tone of their
voices, and assess their overall body language. ‘To whatever slight extent
masks impinge on [a defendant’s] Confrontation Clause right to see
a witness’s full facial expressions, requiring them is justified by important
public policy interests to protect the health and safety of those in the
courthouse while allowing court functions to proceed during a pandemic.’ ”
(Id. at p. 234, brackets in original.) Edwards echoed these holdings. There,
the appellate court concluded the mask order did not violate the defendant’s
confrontation rights because the jurors “saw and heard [the] witnesses.
Under oath, the witnesses responded to . . . cross-examination. The jurors
saw and heard the witnesses’ reactions to the confrontation. The masks
covered noses and mouths to minimize disease transmission. This was
scrupulous adherence to the written law during a public health emergency.
The confrontation clause permits a judge to follow national safety guidelines.”
(Edwards, supra, 76 Cal.App.5th at p. 527.)
      The circumstances here are indistinguishable from Alvarez, Lopez, and
Edwards. We are persuaded by these well-reasoned decisions, and we join




                                       11
them in holding the mask order did not violate Mendoza’s confrontation
clause rights.1
                                      III.
      Finally, Mendoza argues — and the Attorney General agrees — the
sentence must be vacated, and the matter remanded for resentencing in light
of Senate Bill No. 567 (2021–2022 Reg. Sess.; Senate Bill 567). Enacted while
this appeal was pending, Senate Bill 567 amended “section 1170, subdivision
(b), making the middle term of imprisonment the presumptive sentence.
[Citation.] A trial court may impose an upper term sentence only where
there are aggravating circumstances in the crime and the defendant has
either stipulated to the facts underlying those circumstances or they have
been found true beyond a reasonable doubt.” (People v. Flores (2022)
75 Cal.App.5th 495, 500, fn. omitted.)
      In January 2021, the trial court sentenced Mendoza to the upper term
of three years in prison. In doing so, the court recited several aggravating
factors, including that Mendoza placed a child at risk during the pursuit, and
that Mendoza had a prior conviction for willful flight or attempting to elude
a pursuing peace officer causing serious bodily injury (Veh. Code, § 2800.3,
subd. (a)). But the aggravated factors were not established by stipulation,
proven true beyond a reasonable doubt, or based on prior convictions
evidenced by a certified record of conviction. Thus, remand is necessary for
the court to resentence Mendoza under amended section 1170, subdivision




      1 Mendoza also insists the mask order violated his right to an impartial
jury in violation of the Sixth Amendment. This claim, like Mendoza’s other
constitutional claims, is forfeited. (People v. Amezcua and Flores (2019)
6 Cal.5th 886, 901–902.) We decline Mendoza’s invitation to address the
merits notwithstanding his failure to raise the issue below.
                                         12
(b). (People v. Jones (2022) 79 Cal.App.5th 37, 44.) We express no opinion as
to the appropriate sentence on remand.
      As remand for resentencing is required, we need not address Mendoza’s
assertion that the trial court issued a “retaliatory upper term sentence after
engaging in judicial plea bargaining.” And we reject Mendoza’s cumulative
error argument. (People v. Duff (2014) 58 Cal.4th 527, 562 [no cumulative
error when there is “nothing to cumulate”].)
                               DISPOSITION
      The judgment is affirmed. The sentence is vacated, and the matter is
remanded for resentencing consistent with Senate Bill 567.




                                      13
                                 _________________________
                                 Rodríguez, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Petrou, J.




A161765




                            14